Filed 10/29/19
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


MIKE KALTA et al.,                    B292185

       Plaintiffs and Respondents,    (Los Angeles County
                                      Super. Ct. No. BC640449)
       v.

FLEETS 101, INC.,

       Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Elizabeth A. White, Judge. Affirmed.

      Law Office of Steven A. Simons and Steven A. Simons for
Plaintiffs and Respondents.

     Gross Law Firm and Jared Gross for Defendant and
Appellant.

                         **********
       This is an appeal from a jury verdict in favor of plaintiff
Mike Kalta on his claim against defendant for violation of the
Consumers Legal Remedies Act (CLRA; Civ. Code, § 1750 et seq.)
Defendant contends the judgment must be reversed because
Mr. Kalta is not a consumer with standing to sue under the
CLRA. We affirm.
                               FACTS
       We glean the following facts from the rather limited record
on appeal, which did not include the pleadings, a transcript of the
hearing on the motions in limine, the trial exhibits, or jury
instructions.
       It appears plaintiffs Mike Kalta and his business,
Greenfield Landscaping, Inc., sued defendant Fleets 101, Inc. for
violation of the CLRA based on misrepresentations made during
the sale of a used truck to plaintiffs.
       Defendant admitted in response to plaintiffs’ request for
admissions that the vehicle was purchased for Mr. Kalta’s
personal use. Before trial, defendant moved in limine to preclude
plaintiffs from introducing this admission at trial, and to
preclude any reference at trial to plaintiffs as “consumers” under
the CLRA. These motions were denied. Defendant makes no
claim of error in the court’s ruling denying these motions in
limine.
       The evidence at trial was that Mr. Kalta purchased the
vehicle through his company, Greenfield Landscaping, Inc., due
to his poor credit. Title was taken in the business’s name.
However, Mr. Kalta testified the vehicle was for his personal use,
and the Retail Installment Sale Contract states the truck was
purchased for personal and not commercial purposes. The trial
court instructed the jury it had been “conclusively established”




                                 2
that the vehicle “was purchased for personal use.”
      The jury found by special verdict that Mr. Kalta suffered
damages of $10,435.88, and awarded punitive damages of
$10,000. Judgment was entered in favor of both plaintiffs.
      On appeal, defendant contends Mr. Kalta lacks standing to
sue because his business purchased the vehicle. Defendant also
contends Mr. Kalta is not a “consumer” within the meaning of the
CLRA.
      Defendant does not tell us the standard of review; does not
summarize the facts, detailed ante, supporting a finding that the
vehicle was purchased for Mr. Kalta’s personal use; does not
challenge the trial court’s ruling on its motions in limine, which
precluded defendant from arguing at trial that Mr. Kalta was not
a consumer; and the record on appeal creates more questions
than it provides answers. Plainly, defendant has failed to satisfy
its burden of demonstrating prejudicial error. (People v. Stanley
(1995) 10 Cal. 4th 764, 793 [a brief must contain reasoned
argument and legal authority to support its contentions or the
court may treat them as waived]; Foreman & Clark Corp. v.
Fallon (1971) 3 Cal. 3d 875, 881 [failure to state all evidence fairly
in appellate briefs waives alleged error]; Denham v. Superior
Court (1970) 2 Cal. 3d 557, 564 [appellant must provide an
adequate record to establish prejudicial error, because the lower
court’s judgment is presumed correct].)
      We find substantial evidence Mr. Kalta was a consumer
within the meaning of the CLRA, and had standing to sue. (See
Civ. Code, § 1761, subd. (d) [“ ‘Consumer’ means an individual
who seeks or acquires, by purchase or lease, any goods or services
for personal, family, or household purposes.”]; San Luis Rey
Racing, Inc. v. California Horse Racing Bd. (2017) 15 Cal.App.5th




                                 3
67, 73 [trial court’s factual findings concerning standing are
reviewed for substantial evidence]; CashCall, Inc. v. Superior
Court (2008) 159 Cal. App. 4th 273, 286 [discussing standing].)
      Defendant cites no case, and we have found none, that
holds the consumer must pay for the goods out of his own pocket
rather than through a commercial entity to have standing under
the CLRA. Defendant has not developed any cogent argument
supported by authority to persuade us that the facts Mr. Kalta’s
landscaping company paid for and took title in the truck establish
as a matter of law that only the company has an interest in the
truck to the exclusion of Mr. Kalta. Defendant’s admission that
the truck was acquired for Mr. Kalta’s personal use, along with
Mr. Kalta’s testimony at trial, is substantial evidence Mr. Kalta
was a consumer with standing to assert a violation of the CLRA.
(Code Civ. Proc., § 2033.410; Joyce v. Ford Motor Co. (2011)
198 Cal. App. 4th 1478, 1489 [binding effect of admissions].)
                           DISPOSITION
      The judgment is affirmed. Respondents may recover their
costs on appeal.

                                    GRIMES, J.
      WE CONCUR:



                        BIGELOW, P. J.



                        STRATTON, J.




                                4